IN THE UNITED STATES DISTRICT CoURT
FoR THE NORTHERN DISTRICT oF TEXAS

DALLAS DIVISION
U.S. BANK NA, §
PLAINTIFF, §
v. § CIVIL CASE No. 3:18~Cv-3223'S~BK
BERNEICE A. RAASCH §
DEFENDANT. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

The United States l\/lagistrate fudge made findings, conclusions and a recommendation in
this case. No objections Wei‘e filed. The District Court reviewed the proposed findings,
conclusions and recommendation for plain error. ll"inclinsg,r none, the Coui‘t ACCEPTS the

Findings, Conclusions and Recon'irnendation of the United States Magistrate Judge.
SO ORDERED thisp‘?$£dg'j of April, 2019.

/@c%_s

/ U.S. DISTRICT JUDGE

 

 

